t c summary opinion united_states tax_court william h tinsley and amaryllis e tinsley petitioners v commissioner of internal revenue respondent docket no 6698-14s filed date william h tinsley amaryllis e tinsley pro sese horace crump thomas alan friday and edwin b cleverdon for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case was submitted to the court fully stipulated under rule the sole issue in this case is whether mr tinsley had a sufficient basis in command computers of west florida inc command computers as of date on account of his obligation with respect to the command computers’ debt to permit petitioners to deduct dollar_figure which represented a portion of mr tinsley’s distributive_share of command computers’ current and suspended flowthrough losses on their form_1040 u s individual_income_tax_return unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time they filed their petition petitioners resided in florida at all relevant times mr tinsley was the sole shareholder of command computers a corporation engaged in the business of computer design and service command computers elected s_corporation status effective date on date command computers borrowed dollar_figure from first city bank of florida bank mr tinsley guaranteed the loan command computers was liquidated in date at the time of liquidation command computers owed the bank dollar_figure command computers timely filed it sec_2010 form_1120s u s income_tax return for an s_corporation on which it reported an ordinary business loss of dollar_figure mr tinsley had no stock or debt basis in command computers when it was liquidated after command computers was liquidated the operations of the business continued under its former name the legal form of the business was not indicated in the record command computers’ loan with the bank was renewed on date command computers of west florida inc remained the named borrower of the renewed loan even though it no longer legally existed mr tinsley signed the renewal note as president of command computers and was the guarantor of the loan the amount of the renewed loan was dollar_figure attached to the renewal note was the original promissory note dated date on which a handwritten notation stated sec by--inventory equipment the renewal note provided that a final balloon payment was due on date mr tinsley made all loan payments following the liquidation of command computers but the record does not indicate whether he made the payments from his personal funds or merely signed checks drawn on the account of command computers respondent examined petitioners’ tax_return and disallowed the dollar_figure loss deduction related to command computers on date respondent mailed petitioners a notice_of_deficiency on form 886-a explanation of items attached to the notice_of_deficiency respondent explained since your distributive_share of the s_corporation command computers of west florida inc loss is limited to the extent of your adjusted_basis we have disallowed the amount in excess of your basis your loss flow-through from your s_corporation is limited to your basis since you did not establish that the amount shown was a a loss and b sustained by you it is not deductible the loss es you claimed cannot be allowed because it has not been established that you are at risk within the meaning of sec_465 of the internal_revenue_code in the amount of the claimed loss es discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error rule a 290_us_111 deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 292_us_435 taxpayers bear the burden of proving that they are entitled to any deductions claimed new colonial ice co v helvering u s pincite sec_1366 provides that an s_corporation shareholder may take into account his or her pro_rata share of the corporation’s losses deductions or credits however sec_1366 limits the aggregate amount of losses and deductions the shareholder may take into account to the sum of a the adjusted_basis of the shareholder’s stock in the s_corporation arising from capital contributions to the s_corporation see 131_tc_262 aff’d 615_f3d_83 2d cir and b the shareholder’s adjusted_basis in any indebtedness of the s_corporation often acquired by borrowing funds from a third party and contributing the proceeds to the corporation see gleason v commissioner t c memo mr tinsley concedes he had no stock or debt basis in command computers at the time of its liquidation in however he contends that upon the liquidation he assumed the balance due on the note as guarantor and because he was the sole remaining obligor this assumption was a contribution_to_capital allowing him to deduct the amount of command computers’ losses further mr tinsley asserts that following command computers’ liquidation the bank expected him as guarantor to repay the loan and that the bank’s expectation was sufficient to generate a basis for mr tinsley in command computers merely guaranteeing an s corporation’s debt is not sufficient to generate a basis under sec_1366 110_tc_62 90_tc_206 aff’d 875_f2d_420 4th cir in 50_tc_762 we stated no form of indirect borrowing be it guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the obligation prior to that crucial act ‘liability’ may exist but not debt to the shareholders id we also have said that a shareholder may obtain an increase in basis in an s_corporation only if there is an economic outlay on the part of the shareholder that leaves him or her poorer in a material sense gleason v commissioner tcmemo_2006_191 slip op pincite quoting 54_tc_1293 aff’d without published opinion wl 8th cir date stated otherwise the shareholder must make an actual ‘investment’ in the entity id we are mindful that the court_of_appeals for the eleventh circuit to which an appeal in this case would normally lie were this not a small_tax_case has held 1because any appeal in this case if it were permissible would lie to the court_of_appeals for the eleventh circuit we follow the precedent established in continued that a shareholder who has guaranteed a loan to an s_corporation may increase his or her basis where in substance the shareholder has borrowed funds and subsequently advanced them to the corporation 778_f2d_769 11th cir the court_of_appeals noted the general_rule that an economic outlay is required before a stockholder in an s_corporation may increase his or her basis id pincite but held that this rule does not require a stockholder taxpayer to in all cases absolve a corporation’s debt before she may recognize an increased basis as a guarantor of a loan to a corporation id observing that where the nature of a taxpayer’s interest in a corporation is in issue courts may look beyond the form of the interest and investigate the substance of the transaction id pincite and citing 462_f2d_712 5th cir aff’g tcmemo_1970_182 the court_of_appeals held that a shareholder’s guaranty of a loan to an s_corporation continued that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir 2the u s court_of_appeals for the eleventh circuit was established on date pursuant to the fifth circuit_court of appeals reorganization act of pub_l_no 94_stat_1994 in 661_f2d_1206 11th cir that court adopted the decisions of the u s court_of_appeals for the fifth circuit handed down before the close of business on date as governing law in the eleventh circuit may be treated for tax purposes as an equity_investment in the corporation where the lender looks to the shareholder as the primary obligor selfe f 2d pincite the court_of_appeals held that this determination is an inquiry focused on highly complex issues of fact and that similar inquiries must be carefully evaluated on their own facts id in selfe the taxpayer presented the deposition testimony of her loan officer stating that the bank looked primarily to the taxpayer and not the corporation for repayment of the loan as well as evidence that the s_corporation was thinly capitalized we now turn to the facts in this case to determine whether petitioners have established that by the end of the bank looked to mr tinsley for repayment and mr tinsley made economic outlays in making those payments petitioners presented no evidence to support a finding that the bank looked primarily to mr tinsley as opposed to command computers for repayment of the loan and we are mindful that petitioners concede that even after the 3778_f2d_769 11th cir was before the court_of_appeals on the taxpayer’s appeal of an order granting the government’s motion for summary_judgment the evidence introduced by the taxpayer raised the issue of a material fact as to whether the shareholder was the primary obligor with respect to the debt 4in petitioners’ pretrial memorandum they state that in the examiner’s report she the examiner received ‘a statement from first city bank the debt continued corporate_liquidation command computers remained an ongoing business_enterprise we acknowledge that the stipulation of facts in this case states that t he petitioner continues to make payments on the loan but there is no indication that the loan payments were made from mr tinsley’s personal funds rather than command computers’ funds with mr tinsley signing payment checks as president moreover we are mindful that under the terms of the renewal note the renewed loan was to command computers and that mr tinsley’s obligation was that of a guarantor not the maker of the loan further we are mindful that the promissory note for the loan which was appended to the renewal note included a notation that the loan was secured_by command computers’ inventory continued holder ’ noting that petitioner was the original guarantor on the loan ’ petitioners also assert that the examination_report states that the examiner received a letter from the bank which stated since the company folded in mr tinsley petitioner has assumed the full responsibility for this loan and makes all payments petitioners’ pretrial memorandum also states first city bank issued a letter to the irs appeals officer stating that the fact that the loan renewal was made to the defunct command computers and not to mr tinsley was their standard operating procedure in cases where the original obligor is no longer active and we are now dealing with the person who was the original guarantor as the only remaining primary debtor despite their importance none of these documents was entered into the record we therefore do not consider them in deciding this case and agreement thus we believe that even after its liquidation command computers continued to operate and the bank continued to look to command computers as the primary obligor on the loan and expected it to make the loan repayments petitioners assert in their brief that the renewal of the loan to command computers in does not affect their position that mr tinsley became the primary obligor of the loan upon command computers’ liquidation the bank as a matter of administrative convenience chose to renew the note instead of issuing a new note the name on the note was that of the former s_corporation an entity that no longer existed under state law the bank was aware of this and had elected at the time of liquidation to leave the note in the corporate name thus petitioners posit that mr tinsley assumed the bank debt at the time of command computers’ liquidation and that his status as the sole remaining obligor for tax purposes caused the repayments of the loan to be treated as contributions to the capital of command computers respondent disagrees arguing that upon the corporation’s liquidation the debt remained undisturbed the corporation did not default on the debt the terms of the debt were not altered and payments on the debt continued there is insufficient evidence in the record to permit us to make with confidence a finding that in both and the loan was made to mr tinsley personally as opposed to command computers and that mr tinsley as the borrower advanced the loan proceeds to command computers because petitioners failed to establish that the bank looked primarily to mr tinsley to satisfy the debt obligation or that mr tinsley made an economic outlay with respect to the loan they failed to prove they had a basis in command computers as of date sufficient for them to deduct the reported business_losses to reflect the foregoing decision will be entered for respondent
